— Order, Supreme Court, New York County (Shirley Fingerhood, J.), entered August 30, 1988, which denied defendant’s motion to vacate the filing of a foreign money judgment entered against him by the United States District Court for Southern Florida, unanimously affirmed, with costs.
Since the record establishes that the decision of the United States District Court addressed defendant’s claims, including the motion to stay the enforcement of the judgment, the Supreme Court properly denied defendant’s motion to vacate the filing of the judgment. Collateral attack on the ruling by the United States District Court is not permitted.
It is not necessary to reach the question of the partial satisfaction of the judgment pursuant to a 1985 stipulation since the United States Circuit Court of Appeals recently found no merit to defendant’s claim (Union Commerce Leasing v Kanbar, 873 F2d 299). Since the Federal action fully encompassed the claims defendant now seeks to litigate herein, and the foreign judgment is final, its decision must be afforded full faith and credit by this court (28 USC § 1738). Concur — Sullivan, J. P., Carro, Milonas, Ellerin and Wallach, JJ.